Order entered June 24, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00840-CR

                             THE STATE OF TEXAS, Appellant

                                                V.

                           CHINEDU GODWIN OJIAKU, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-00108-U

                                            ORDER
        The Court has received the State’s notice of appeal from the trial court’s granting

appellee’s pretrial application for writ of habeas corpus. The appeal is accelerated pursuant to

Texas Rule of Appellate Procedure 31.

        We ORDER the Dallas County District Clerk to file the clerk’s record containing the

indictment and the documents related to the habeas corpus proceeding by JULY 17, 2013.

        We ORDER the court reporter of the 291st Judicial District Court to file, by JULY 17,

2013, the reporter’s record of all hearings related to the habeas corpus proceedings.

        Appellant’s brief is due by AUGUST 7, 2013. The State’s brief is due by AUGUST 28,

2013.
        The appeal will be submitted without argument on September 27, 2013 to a panel

consisting of Justices FitzGerald, Francis, and Myers.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to: Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; Peri Stromberg, Official Court Reporter, 291st Judicial District Court; and to

counsel for all parties.




                                                    /s/    CAROLYN WRIGHT
                                                           CHIEF JUSTICE